Citation Nr: 0105304	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-18 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for emergency medical treatment provided at 
the Mease Countryside Hospital during January 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty between 1978 and 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 decision of the Chief, 
Health Administration Service, of the Bay Pines, Florida, 
Department of Veterans Affairs (VA) Medical Center (VAMC).


REMAND

The appellant's substantive appeal (VA Form 9) dated in 
September 2000, reflects her desire to appear at a hearing at 
the local VA regional office (RO) before a member of the 
Board.  It is noted that a hearing before a member of the 
Board traveling to the RO has not been scheduled and there 
are no indications that the appellant has withdrawn her 
request for such a hearing.  Therefore, the VAMC should make 
the appropriate arrangements for such a hearing to be held at 
the St. Petersburg, Florida RO. 

Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:

The appellant should be scheduled for a 
hearing to be conducted by the next 
member of the Board traveling to the RO 
in St. Petersburg, Florida in accordance 
established appellate procedures.  The 
appellant should be notified of the date, 
time and place of such a hearing by 
letter mailed to her current address of 
record.

Thereafter, the RO should return the case to the Board for 
further appellate disposition.

The purpose of this REMAND is to comply with due process 
requirements and the appellant is not required to take any 
action until further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




